UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1403 Name of Registrant: Putnam Global Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Global Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Global Equity Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor Mgmt For For For Algoma Steel Inc Ticker Security ID: Meeting Date Meeting Status ALGSF CUSIP9 01566M204 06/11/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For Against Against 2 THE ELECTION OF DIRECTORS. Mgmt For For For 3 THE APPOINTMENT AND Mgmt For For For REMUNERATION OF THE AUDITORS. ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0008404005 05/02/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of Net Earnings Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Elect Dr. Wulf H. Bernotat, Essen as Mgmt For For For a Member to the Supervisory Board 7 Elect Dr. Gerhard Cromme, Essen Mgmt For For For as a Member of the Supervisory Board 8 Elect Dr. Franz B. Humer, Basel as Mgmt For For For a Member of the Supervisory Board 9 Elect Renate Köcher Mgmt For For For 10 Elect Mr. Igor Landau, Paris, France Mgmt For For For as a Member of the Supervisory Board 11 Elect Henning Schulte-Noelle Mgmt For For For 12 Elect Substitute Supervisory Board Mgmt For For For Members 13 Elect Jean-Jacques Cette Mgmt For For For 14 Elect Claudia Eggert-Lehmann Mgmt For For For 15 Elect Godfrey Robert Hayward Mgmt For For For 16 Elect Mr. Peter Kossubek, Mgmt For For For Bayerbach as a Member of the Supervisory Board 17 Elect Mr. Jorg Reinbrecht, Berlin as Mgmt For Against Against a Member of the Supervisory Board 18 Elect Rolf Zimmerman Mgmt For Against Against 19 Elect Substitute Supervisory Board Mgmt For For For Members 20 Elect Substitute Supervisory Board Mgmt For For For Members 21 Elect Substitute Supervisory Board Mgmt For For For Members 22 Elect Substitute Supervisory Board Mgmt For For For Members 23 Elect Substitute Supervisory Board Mgmt For For For Members 24 Elect Substitute Supervisory Board Mgmt For For For Members 25 Remuneration of the first Mgmt For For For Supervisory Board of Allianz SE 26 Amendments to Articles Mgmt For For For 27 Authorization to acquire treasury Mgmt For For For shares for trading purposes 28 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/02/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of Net Earnings Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Elect Dr. Wulf H. Bernotat, Essen as Mgmt For For For a Member to the Supervisory Board 7 Elect Dr. Gerhard Cromme, Essen Mgmt For For For as a Member of the Supervisory Board 8 Elect Dr. Franz B. Humer, Basel as Mgmt For For For a Member of the Supervisory Board 9 Elect Renate Köcher Mgmt For For For 10 Elect Mr. Igor Landau, Paris, France Mgmt For For For as a Member of the Supervisory Board 11 Elect Henning Schulte-Noelle Mgmt For For For 12 Elect Substitute Supervisory Board Mgmt For For For Members 13 Elect Jean-Jacques Cette Mgmt For For For 14 Elect Claudia Eggert-Lehmann Mgmt For For For 15 Elect Godfrey Robert Hayward Mgmt For For For 16 Elect Mr. Peter Kossubek, Mgmt For For For Bayerbach as a Member of the Supervisory Board 17 Elect Mr. Jorg Reinbrecht, Berlin as Mgmt For Against Against a Member of the Supervisory Board 18 Elect Rolf Zimmerman Mgmt For Against Against 19 Elect Substitute Supervisory Board Mgmt For For For Members 20 Elect Substitute Supervisory Board Mgmt For For For Members 21 Elect Substitute Supervisory Board Mgmt For For For Members 22 Elect Substitute Supervisory Board Mgmt For For For Members 23 Elect Substitute Supervisory Board Mgmt For For For Members 24 Elect Substitute Supervisory Board Mgmt For For For Members 25 Remuneration of the first Mgmt For For For Supervisory Board of Allianz SE 26 Amendments to Articles Mgmt For For For 27 Authorization to acquire treasury Mgmt For For For shares for trading purposes 28 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation to D 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Earl Graves Mgmt For For For Elect Ann Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE BASED STOCK OPTIONS 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation. Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Removal of Directors ShrHoldr TNA NA Election of Brian Bean ShrHoldr TNA NA Election of Joseph F. Berardino ShrHoldr TNA NA Election of Bernd Braune ShrHoldr TNA NA Election of John Kubiatowicz ShrHoldr TNA NA Election of George Vandeman ShrHoldr TNA NA Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Removal of Directors Mgmt Against Against For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO REMOVE PIERRE ShrHoldr TNA NA FOUGERE AS DIRECTOR OF ATMEL 2 PROPOSAL TO REMOVE DR. ShrHoldr TNA NA CHAIHO KIM AS DIRECTOR OF ATMEL 3 PROPOSAL TO REMOVE STEVEN ShrHoldr TNA NA LAUB AS DIRECTOR OF ATMEL 4 PROPOSAL TO REMOVE DAVID ShrHoldr TNA NA SUGISHITA AS DIRECTOR OF ATMEL 5 PROPOSAL TO REMOVE T. ShrHoldr TNA NA PETER THOMAS AS DIRECTOR OF ATMEL Election of Brian Bean ShrHoldr TNA NA Election of Joseph F. Berardino ShrHoldr TNA NA Election of Bernd Braune ShrHoldr TNA NA Election of John Kubiatowicz ShrHoldr TNA NA Election of George Vandeman ShrHoldr TNA NA Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Bank of Ireland Group Ticker Security ID: Meeting Date Meeting Status ISIN IE0030606259 07/21/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Approve Dividends Mgmt For For For Reelect David Dilger as Director Mgmt For Against Against Reelect George Magan as Director Mgmt For Against Against Reelect Caroline Marland as Mgmt For Against Against Director Reelect Thomas Moran as Director Mgmt For Against Against Reelect Declan McCourt as Director Mgmt For Against Against 4 Authorize Board to Fix Mgmt For For For Remuneration of Auditors 5 Authorize up to 96,328,779 Mgmt For For For Ordinary Stock Units and 1,876,090 Sterling Preference Stock Units and 3,026,598 Euro Preference Stock Units for Share Repurchase Program 6 Authorize Reissuance of Mgmt For For For Repurchased Shares 7 Authorize Issuance of Equity or Mgmt For For For Equity-Linked Securities without Preemptive Rights up to a Maximum of EUR 31,100,000 8 Authorize Issuance of Equity or Mgmt For For For Equity-Linked Securities without Preemptive Rights other than for Cash 9 Approve Scrip Dividend Program Mgmt For For For 10 Approve Remuneration of Directors Mgmt For For For 11 Approve All-Employee Staff Stock Mgmt For For For Issue Scheme 12 Approve All-Employee Restricted Mgmt For For For Stock Plan and US Employee Trust Barclays PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0031348658 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Re-elect Mr. Marcus Agius as a Mgmt For Against Against Director of the Company 4 Re-elect Mr. Frederik Seegers as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Christopher Lucas as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Stephen Russell as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Richard Leigh Clifford Mgmt For Against Against as a Director of the Company 8 Re-elect Sir Andhrew Likierman as Mgmt For Against Against a Director of the Company 9 Re-elect Mr. John Varley as a Mgmt For Against Against Director of the Company 10 Re-elect Sir Nigel Rudd as a Mgmt For Against Against Director of the Company 11 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 12 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 13 Authorize Barclays Bank PLC to Mgmt For For For make EU political donations 14 Approve to renew the authority Mgmt For For For given to the Directors to allot securities 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 17 Adopt the new Articles of Mgmt For For For Association of the Company Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Re-elect Mr. Marcus Agius as a Mgmt For Against Against Director of the Company 4 Re-elect Mr. Frederik Seegers as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Christopher Lucas as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Stephen Russell as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Richard Leigh Clifford Mgmt For Against Against as a Director of the Company 8 Re-elect Sir Andhrew Likierman as Mgmt For Against Against a Director of the Company 9 Re-elect Mr. John Varley as a Mgmt For Against Against Director of the Company 10 Re-elect Sir Nigel Rudd as a Mgmt For Against Against Director of the Company 11 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 12 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 13 Authorize Barclays Bank PLC to Mgmt For For For make EU political donations 14 Approve to renew the authority Mgmt For For For given to the Directors to allot securities 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 17 Adopt the new Articles of Mgmt For For For Association of the Company Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000811801 11/28/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. S.J. Boyes as a Mgmt For Against Against Director, who retires by rotation 4 Re-elect Mr. C. Fenton as a Mgmt For Against Against Director, who retires by rotation 5 Re-elect Mr. G.K. Hester as a Mgmt For Against Against Director, who retires by rotation 6 Re-elect Mr. M.A. Pain as a Director Mgmt For Against Against 7 Re-elect Mr. R. MacEachrane as a Mgmt For Against Against Director 8 Re-elect Mr. M.S Clare as a Director Mgmt For Against Against 9 Appointment of Auditors and Mgmt For For For Authority to Set Fees 10 Approve the Directors Mgmt For For For remuneration report for YE 30 JUN 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For BASF AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0005151005 04/26/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the adoption of a resolution Mgmt For For For on the appropriation of profit. 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Ratification of Management Board Mgmt For For For Acts 6 Election of an auditor for the Mgmt For For For financial year 2007. 7 Authority to Repurchase Shares Mgmt For For For 8 Conversion of Legal Form into a Mgmt For For For European Company BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/26/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the adoption of a resolution Mgmt For For For on the appropriation of profit. 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Ratification of Management Board Mgmt For For For Acts 6 Election of an auditor for the Mgmt For For For financial year 2007. 7 Authority to Repurchase Shares Mgmt For For For 8 Conversion of Legal Form into a Mgmt For For For European Company Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000566504 10/26/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Plc 4 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Limited 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Plc 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Limited 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Plc 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Limited 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 11 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 12 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For (December 31, 2007) 26 Reduction of Issued Share Capital Mgmt For For For (March 31, 2007) 27 Reduction of Issued Share Capital Mgmt For For For (May 15, 2007) 28 Reduction of Issued Share Capital Mgmt For For For (June 30, 2007) 29 Reduction of Issued Share Capital Mgmt For For For (September 30, 2007) 30 Reduction of Issued Share Capital Mgmt For For For (November 15, 2007) 31 Approve the remuneration report for Mgmt For For For the 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap 37 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mullen Mgmt For Withhold Against Elect Bruce Ross Mgmt For Withhold Against Elect Marijn Dekkers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For British Sky Broadcasting Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0001411924 11/03/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of 6.7p per Mgmt For For For ordinary share for the YE 30 JUN 3 Re-appoint Mr. Chase Carey as a Mgmt For For For Director 4 Re-appoint Mr. Nicholas Ferguson Mgmt For For For as a Director 5 Re-appoint Mr. James Murdoch as Mgmt For For For a Director 6 Re-appoint Mr. Jacques Nasser as Mgmt For For For a Director 7 Re-appoint Mr. David Devoe as a Mgmt For For For Director 8 Re-appoint Mr. Rupert Murdoch as Mgmt For For For a Director 9 Re-appoint Mr. Arthur Siskind as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Receive the report of Directors Mgmt For For For remuneration for the YE 30 JUN 12 EU Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights Canadian National Railways Company Ticker Security ID: Meeting Date Meeting Status ISIN CA1363751027 04/24/2007 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mr. Michael R. Armellino as a Mgmt For TNA NA Director 2 Elect Mr. A. Charles Baillie as a Mgmt For TNA NA Director 3 Elect Mr. Hugh J. Bolton as a Mgmt For TNA NA Director 4 Elect Mr. J. V. Raymond Cyr as a Mgmt For TNA NA Director 5 Elect Amb. Gordon D. Giffin as a Mgmt For TNA NA Director 6 Elect Mr. James K. Gray as a Mgmt For TNA NA Director 7 Elect Mr. E. Hunter Harrison as a Mgmt For TNA NA Director 8 Elect Mr. Edith E. Holiday as a Mgmt For TNA NA Director 9 Elect Mr. V. M. Kempston Darkes as Mgmt For TNA NA a Director 10 Elect Mr. Robert H. Lee as a Mgmt For TNA NA Director 11 Elect Mr. Denis Losier as a Director Mgmt For TNA NA 12 Elect Hon. Edward C. Lumley as a Mgmt For TNA NA Director 13 Elect Mr. David G. A. McLean as a Mgmt For TNA NA Director 14 Elect Mr. Robert Pace as a Director Mgmt For TNA NA 15 Appoint KPMG LLP as the Auditors Mgmt For TNA NA 16 Amend the Management Long-Term Mgmt For TNA NA Incentive Plan 17 Shareholder Proposal Regarding ShrHoldr Against TNA the Evaluation of Executive Compensation With Respect to Social Criteria 18 Shareholder Proposal Regarding ShrHoldr Against TNA Safety Audit Canon Inc Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/29/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendment to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Appoint a Director Mgmt For For For 30 Appoint a Corporate Auditor Mgmt For For For 31 Approve Provision of Retirement Mgmt For For For Allowance for Directors 32 Approve Payment of Bonuses to Mgmt For For For Directors Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/14/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report and accounts Mgmt For For For 2 Approve the remuneration report Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Phil Bentley Mgmt For Against Against 5 Re-elect Mr. Roger Carr Mgmt For Against Against 6 Elect Mr. Sam Laidlaw Mgmt For Against Against 7 Elect Mr. Nick Luff Mgmt For Against Against 8 Re-appoint the Auditors Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditors remuneration 10 EU Political Donations Mgmt For For For 11 Amendment to Articles Regarding Mgmt For For For Electronic Communication 12 Authorize the Directors to allot Mgmt For For For shares 13 Authorize to dissapply pre-emption Mgmt For For For rights 14 Authorize to purchase own shares Mgmt For For For China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 02/14/2007 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Fees Mgmt For For For China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 02/14/2007 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Asset Sale Mgmt For For For China Netcom Group Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1505N100 05/22/2007 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE Mgmt For For For 31 DEC 2006 3 Re-elect Mr. Zuo Xunsheng as a Mgmt For Against Against Director 4 Re-elect Mr. Li Fushen as a Director Mgmt For Against Against 5 Re-elect Mr. Yan Yixun as a Director Mgmt For Against Against 6 Re-elect Mr. Mauricio Sartorius as a Mgmt For Against Against Director 7 Re-elect Dr. Qian Yingyi as a Mgmt For Against Against Director 8 Re-elect Mr. Hou Ziqiang as a Mgmt For Against Against Director 9 Re-elect Mr. Timpson Chung Shui Mgmt For Against Against Ming as a Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Repurchase of Shares Mgmt For For For 12 Issuance of Stock w/out Preemptive Mgmt For Against Against Rights 13 Issuance of Repurchased Share Mgmt For Against Against Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Executive Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Citigroup Inc Ticker Security ID: Meeting Date Meeting Status CPRK CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG. 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA. 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE DAVID. 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH. 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ. 7 ELECTION OF DIRECTOR: KLAUS Mgmt For For For KLEINFELD. 8 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS. 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY. 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS. 11 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES PRINCE. 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN. 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN. 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS. 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 20 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 21 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Option Policy 23 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 24 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Credit Agricole SA Ticker Security ID: Meeting Date Meeting Status CINS F22797108 05/23/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Ratification of the Co-Option of Mgmt For TNA NA Jean-Paul Chifflet 8 Appoint Mr. Jean-PaulChifflet as a Mgmt For TNA NA Director for a 3-year period 9 Appoint Mr. Pierre Bru as a Director Mgmt For TNA NA for a 3-year period 10 Appoint Mr. Alain David as a Mgmt For TNA NA Director for a 3-year period 11 Appoint Mr. Bruno De Laage as a Mgmt For TNA NA Director for a 3-year period 12 Elect Dominique Lefebvre Mgmt For TNA NA 13 Election of Director Mgmt For TNA NA 14 Approve to award total annual fees Mgmt For TNA NA of EUR 950,000.00 to the Directors 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 17 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 18 Authority to Increase the Number of Mgmt For TNA NA Shares in case of Capital Increase 19 Authority to Increase Capital in Mgmt For TNA NA Consideration for Contributions in Kind 20 Authority to Set Issue Price on Mgmt For TNA NA Capital Increases w/out Preemptive Rights 21 Authority to Increase Capital Mgmt For TNA NA through Capitalizations 22 Authority to Increase Capital under Mgmt For TNA NA Employee Savings Plan 23 Authority to Increase Capital for Mgmt For TNA NA Employee Benefits 24 Authority to Increase Capital under Mgmt For TNA NA Employee Savings Plan for American Employees 25 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 26 Amendments to Articles Mgmt For TNA NA 27 Authority to Carry Out Formalities Mgmt For TNA NA CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 05/04/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Ratification of Board and Mgmt For TNA NA Management Acts 5 Authority to Cancel Repurchased Mgmt For TNA NA Shares and Reduce Share Capital 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Authority to Reduce Share Capital Mgmt For TNA NA and Par Value of 8 Authority to Repurchase Shares Mgmt For TNA NA 9 Authority to Increase Share Capital Mgmt For TNA NA 10 Amendment to Agenda Items Mgmt For TNA NA Threshold 11 Amendments to Articles Mgmt For TNA NA 12 Elect Noreen Doyle Mgmt For TNA NA 13 Elect Aziz Syriani Mgmt For TNA NA 14 Elect David Syz Mgmt For TNA NA 15 Elect Peter Weibel Mgmt For TNA NA 16 Appointment of Auditor Mgmt For TNA NA 17 Elect BDO Visura, Zurich, as the Mgmt For TNA NA Special Auditors for a term of 1 year Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status CINS D18190898 05/24/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors for the 2006 FY 5 Ratificiation of Supervisory Board Mgmt For For For Acts 6 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Frankfurt 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elections to the Supervisory Board Mgmt For For For 11 Ratification of the Co-Option of Mgmt For For For Board Members 12 Supervisory Board Members' Fees Mgmt For For For 13 Amend Article 3 Mgmt For For For 14 Amend Article 8 Mgmt For For For 15 Approve New "Authorized Capital" Mgmt For For For Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Daniel Hesse Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect William Howell Mgmt For For For Elect Reatha King Mgmt For For For Elect Philip Lippincott Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect J. Stephen Simon Mgmt For For For Elect Rex Tillerson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 CUMULATIVE VOTING () ShrHoldr Against Against For 4 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 DIVIDEND STRATEGY () ShrHoldr Against Against For 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 CEO COMPENSATION ShrHoldr Against Against For DECISIONS () 9 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 10 EXECUTIVE COMPENSATION ShrHoldr Against Against For LIMIT () 11 INCENTIVE PAY RECOUPMENT ShrHoldr Against For Against () 12 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 13 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 14 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 RENEWABLE ENERGY ShrHoldr Against Against For INVESTMENT LEVELS () Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE Mgmt For For For FIRSTENERGY CORP. 2007 INCENTIVE PLAN 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 5 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 6 SHAREHOLDER PROPOSAL Mgmt Against For Against Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Grant Prideco Inc Ticker Security ID: Meeting Date Meeting Status GRP CUSIP9 38821G101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Butters Mgmt For For For Elect Eliot Fried Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Harold Layman Mgmt For For For Elect Michael McShane Mgmt For For For Elect Robert Moses, Jr. Mgmt For For For Elect Joseph Reid Mgmt For For For Elect David Trice Mgmt For For For Grupo Mexico Sa De Cv (Fm. Nueva Gr. Mexico Sacv) Ticker Security ID: Meeting Date Meeting Status CINS P49538112 01/17/2007 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Unaudited Financial Statements Mgmt For For For 2 Merger by Absorption Mgmt For For For 3 Issuance and Exchange of Stock Mgmt For For For Certificates 4 Election of Meeting Delegates Mgmt For For For Hynix Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status CINS Y3817W109 03/29/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the balance sheet, income Mgmt For For For statement for retained earning 2 Election of Directors (Slate) Mgmt For For For 3 Election of Audit Committee Mgmt For For For Members (Slate) 4 Approve the remuneration limit for Mgmt For For For the Directors Hyundai Mipo Dockyard Co Ticker Security ID: Meeting Date Meeting Status CINS Y3844T103 03/16/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Amend the Articles of Incorporation Mgmt For For For 3 Elect Professor Yoon Chang Hyun Mgmt For For For as a Director 4 Elect Professor Yoon Chang Hyun Mgmt For For For to the Auditor Commitee 5 Approve the limit of remuneration Mgmt For For For for the Directors Inbev SA Ticker Security ID: Meeting Date Meeting Status ISIN BE0003793107 04/24/2007 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 6 Approve the statutory annual Mgmt For TNA NA accounts, as specified 7 Ratification of Board Acts Mgmt For TNA NA 8 Ratification of Statutory Auditor Acts Mgmt For TNA NA 9 Elect Alexandre Van Damme Mgmt For TNA NA 10 Elect Carlos de Veiga Sicupira Mgmt For TNA NA 11 Elect Roberto Thompson Motta Mgmt For TNA NA 12 Elect Marcel Telles Mgmt For TNA NA 13 Elect Jorge Lemann Mgmt For TNA NA 14 Elect Philippe de Spoelberch Mgmt For TNA NA 15 Elect Jean-Luc Dehaene Mgmt For TNA NA 16 Elect Mark Winkelman Mgmt For TNA NA 17 Appointment of Auditor Mgmt For TNA NA 20 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription 21 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription 22 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription 23 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription 24 Authority to Increase Capital/Issue Mgmt For TNA NA Subscription 25 Amend Article 5 of the By-Laws, as Mgmt For TNA NA specified 26 Amendments to Articles Mgmt For TNA NA 28 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 29 Authority to Repurchase Shares Mgmt For TNA NA 30 Authority to Carry Out Formalities Mgmt For TNA NA International Business Machine Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For Withhold Against Elect Kenneth Chenault Mgmt For Withhold Against Elect Jürgen Dormann Mgmt For Withhold Against Elect Michael Eskew Mgmt For Withhold Against Elect Shirley Jackson Mgmt For Withhold Against Elect Minoru Makihara Mgmt For Withhold Against Elect Lucio Noto Mgmt For Withhold Against Elect James Owens Mgmt For Withhold Against Elect Samuel Palmisano Mgmt For Withhold Against Elect Joan Spero Mgmt For Withhold Against Elect Sidney Taurel Mgmt For Withhold Against Elect Lorenzo Zambrano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement - Merger or Consolidation 4 Elimination of Supermajority Mgmt For For For Requirement - Disposition of All or Substantially All of the Assets of the Corporation Outside the Ordinary Course of Business 5 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 6 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 7 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For CUMULATIVE VOTING 8 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For PENSION AND RETIREMENT MEDICAL 9 STOCKHOLDER PROPOSAL ON: ShrHoldr Against For Against EXECUTIVE COMPENSATION 10 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For OFFSHORING 11 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For MAJORITY VOTING FOR DIRECTORS Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crandall Bowles Mgmt For For For Elect Stephen Burke Mgmt For For For Elect James Crown Mgmt For For For Elect James Dimon Mgmt For For For Elect Ellen Futter Mgmt For For For Elect William Gray, III Mgmt For For For Elect Laban Jackson, Jr. Mgmt For For For Elect Robert Lipp Mgmt For For For Elect David Novak Mgmt For For For Elect Lee Raymond Mgmt For For For Elect William Weldon Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STOCK OPTIONS ShrHoldr Against Against For 4 PERFORMANCE-BASED ShrHoldr Against Against For RESTRICTED STOCK 5 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 6 SEPARATE CHAIRMAN ShrHoldr Against Against For 7 CUMULATIVE VOTING ShrHoldr Against Against For 8 MAJORITY VOTING FOR ShrHoldr Against Against For DIRECTORS 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 10 SLAVERY APOLOGY REPORT ShrHoldr Against Against For Kawasaki Kisen Ticker Security ID: Meeting Date Meeting Status CINS J31588114 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For Against Against 10 Appoint a Corporate Auditor Mgmt For Against Against 11 Appoint a Substitute Corporate Mgmt For For For Auditor 12 Approve Payment of Bonuses to Mgmt For For For Corporate Officers Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009082 04/17/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Adopt the financial statements for Mgmt For TNA NA the financial year 2006. 7 Adopt a dividend over the financial Mgmt For TNA NA year 2006. 8 Approve to discharge the members Mgmt For TNA NA of the Board of Management from liabilty. 9 Approve to discharge the members Mgmt For TNA NA of the Supervisory board from liability. 10 Approve to amend the Articles of Mgmt For TNA NA Association. 11 Approve to appoint the auditor. Mgmt For TNA NA 13 Approve to appoint Mr. M. Bischoff Mgmt For TNA NA as a member of the Supervisory Board. 14 Elect J.B.M. Streppel Mgmt For TNA NA 15 Elect C. M. Colijn-Hooymans Mgmt For TNA NA 17 Approve to amend the remuneration Mgmt For TNA NA policy for the Board of Management. 18 Approve to amendthe remuneration Mgmt For TNA NA policy for the Board of Management. 19 Authority to Repurchase Shares Mgmt For TNA NA 20 Approve to reduce the capital Mgmt For TNA NA through cancellation of own shares. Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009082 04/17/2007 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Approve Financial Statements and Mgmt For TNA NA Statutory Reports 5 Receive Explanation on Company's Mgmt Abstain TNA NA Reserves and Dividend Policy 6 Approve Dividends of EUR 0.34 Per Mgmt For TNA NA Share 7 Approve Discharge of Management Mgmt For TNA NA Board 8 Approve Discharge of Supervisory Mgmt For TNA NA Board 9 Amend Articles Mgmt For TNA NA 10 Ratify PricewaterhouseCoopers Mgmt For TNA NA Accountants NV as Auditors 12 Elect M. Bischoff to Supervisory Mgmt For TNA NA Board 13 Elect J.B.M. Streppel to Supervisory Mgmt For TNA NA Board 14 Elect C.M. Colijn-Hooymans to Mgmt For TNA NA Supervisory Board 16 Approve Remuneration of Mgmt For TNA NA Supervisory Board 17 Approve Remuneration Policy for Mgmt For TNA NA Management Board Members 18 Authorize Repurchase of Up to Ten Mgmt For TNA NA Percent of Issued Share Capital 19 Approve Reduction in Share Capital Mgmt For TNA NA via Cancellation of Shares Macquarie Bank Ltd Ticker Security ID: Meeting Date Meeting Status MBL ISIN AU000000MBL3 07/20/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive Financial Statements and Mgmt Statutory Reports 2 Approve Remuneration Report Mgmt For For For 3 Elect HK McCann as Director Mgmt For Against Against 4 Elect LG Cox as Director Mgmt For Against Against 5 Elect SD Mayne as Director ShrHoldr Against Against For 6 Approve the Participation of AE Mgmt For For For Moss in the Macquarie Bank Employee Share Option Plan 7 Approve the Participation of MRG Mgmt For For For Johnson in the Macquarie Bank Employee Share Option Plan 8 Approve the Participation of LG Cox Mgmt For For For in the Macquarie Bank Employee Share Option Plan 9 Adopt New Constitution Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Marks & Spencer Group PLC (formerly Marks & Spencer Plc) Ticker Security ID: Meeting Date Meeting Status ISIN GB0031274896 07/11/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Approve Remuneration Report Mgmt For For For 3 Approve Final Dividend of 9.5 Mgmt For For For Pence Per Ordinary Share 4 Elect Jeremy Darroch as Director Mgmt For For For 5 Elect David Michels as Director Mgmt For For For 6 Elect Louise Patten as Director Mgmt For For For 7 Elect Steven Sharp as Director Mgmt For For For 8 Re-elect Stuart Rose as Director Mgmt For For For 9 Reappoint PricewaterhouseCoopers Mgmt For For For LLP as Auditors of the Company 10 Authorise the Audit Committee to Mgmt For For For Fix Remuneration of Auditors 11 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 140,266,912 12 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of GBP 21,040,036 13 Authorise 168,000,000 Ordinary Mgmt For For For Shares for Market Purchase 14 Authorise the Company to Make Mgmt For For For Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 100,000 15 Authorise Marks and Spencer Plc to Mgmt For For For Make Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 100,000 16 Authorise Marks and Spencer Mgmt For For For Outlet Limited to Make Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 100,000 17 Authorise Marks and Spencer Mgmt For For For Shared Services Limited to Make Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 100,000 18 Authorise Marks and Spencer Mgmt For For For Simply Foods Limited to Make Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 100,000 19 Authorise Marks and Spencer Mgmt For For For (Ireland) Limited to Make Donations to EU Political Organisations up to GBP 100,000 and to Incur EU Political Expenditure up to GBP 20 Approve Reduction in Authorised Mgmt For For For Capital by GBP 2,240,000,000 21 Adopt New Articles of Association Mgmt For For For 22 Amend Marks and Spencer Group Mgmt For For For Performance Share Plan 2005 Matsushita Electric Industrial Company Ticker Security ID: Meeting Date Meeting Status CINS J41121104 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Amend the Compensation to be Mgmt For For For received by Corporate Officers Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 9 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restrictions on Selling Products and Services to Foreign Governments 12 Shareholder Proposal Regarding ShrHoldr Against Against For Sexual Orientation in Equal Employment Opportunity Policy 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HIRING OF PROXY ADVISOR Mitsubishi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 To Approve the Appropriation of Mgmt For For For surplus 3 To Amend in Part the Articles of Mgmt For For For Incorporation 4 To Elect a Director Mgmt For For For 5 To Elect a Director Mgmt For For For 6 To Elect a Director Mgmt For For For 7 To Elect a Director Mgmt For For For 8 To Elect a Director Mgmt For For For 9 To Elect a Director Mgmt For For For 10 To Elect a Director Mgmt For For For 11 To Elect a Director Mgmt For For For 12 To Elect a Director Mgmt For For For 13 To Elect a Director Mgmt For For For 14 To Elect a Director Mgmt For For For 15 To Elect a Director Mgmt For For For 16 To Elect a Director Mgmt For For For 17 To Elect a Director Mgmt For For For 18 To Elect a Director Mgmt For For For 19 To Elect a Director Mgmt For For For 20 To Elect a Director Mgmt For For For 21 To Elect a Director Mgmt For For For 22 To Elect a Director Mgmt For For For 23 To Elect a Director Mgmt For For For 24 To Elect a Corporate Auditor Mgmt For For For 25 To Grant Bonuses for Directors Mgmt For For For 26 Stock Option Plan Mgmt For Against Against 27 Retirement Allowances for Directors Mgmt For For For and Statutory Auditors 28 To Revise Remuneration for Mgmt For For For Corporate Auditors Mitsui Osk Lines Limited Ticker Security ID: Meeting Date Meeting Status CINS J45013109 06/21/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For TNA NA Earnings 3 Appoint a Director Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Director Mgmt For TNA NA 10 Appoint a Corporate Auditor Mgmt For TNA NA 11 Bonuses for Directors Mgmt For TNA NA 12 Directors' Stock Option Plan Mgmt For TNA NA 13 Stock Option Plan Mgmt For TNA NA Neptune Orient Lines Limited Ticker Security ID: Meeting Date Meeting Status CINS V67005120 04/18/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the payments to the Non- Mgmt For For For Executive Directors of SGD 902,753 4 Elect Friedbert Malt Mgmt For For For 5 Elect James Connal Rankin Mgmt For For For 6 Elect Robert Holland Jr. Mgmt For For For 7 Elect Thomas Held Mgmt For For For 8 Elect Bobby CHIN Yoke Choong Mgmt For For For 9 Elect Simon Isreal Mgmt For For For 10 Elect TAN Pheng Hock Mgmt For For For 11 Elect Yasumasa Mizushima Mgmt For For For 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Issuance of Stock w/out Preemptive Mgmt For For For Rights 14 Repurchase of Shares Mgmt For For For 15 Related-Party Transactions Mgmt For For For Nissan Motor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J57160129 06/20/2007 Take No Action Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For TNA NA Earnings 3 Stock Option Plan Mgmt For TNA NA 4 Appoint a Director Mgmt For TNA NA 5 Appoint a Director Mgmt For TNA NA 6 Appoint a Director Mgmt For TNA NA 7 Appoint a Director Mgmt For TNA NA 8 Appoint a Director Mgmt For TNA NA 9 Appoint a Director Mgmt For TNA NA 10 Appoint a Director Mgmt For TNA NA 11 Appoint a Director Mgmt For TNA NA 12 Appoint a Director Mgmt For TNA NA 13 Appoint a Director Mgmt For TNA NA 14 Grant Share Appreciation Rights Mgmt For TNA NA (SAR) to the Directors 15 Special Allowances Mgmt For TNA NA Orient Overseas (International) Limited Ticker Security ID: Meeting Date Meeting Status CINS G67749120 12/19/2006 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger/Acquisition Mgmt For For For Petroleum Geo Services ASA Ticker Security ID: Meeting Date Meeting Status CINS R69628114 06/15/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Election of Individual to Check Mgmt For TNA NA Minutes 5 Approve the financial statements Mgmt For TNA NA and the Statutory reports 6 Approve the special dividends of Mgmt For TNA NA NOK 10 per share 7 Authority to Set Auditor's Fees Mgmt For TNA NA 8 Re-elect Mr. Jens Ulltveit-Moe as a Mgmt For TNA NA Chairman 9 Re-elect Mr. Francis Gugen as a Mgmt For TNA NA Director 10 Re-elect Mr. Harald Norvik as a Mgmt For TNA NA Director 11 Re-elect Mr. Wenche Kjoelaas as a Mgmt For TNA NA Director 12 Re-elect Mr. Siri Hatlen as a Mgmt For TNA NA Director 13 Re-elect Mr. Holly van Deursen as a Mgmt For TNA NA Director 14 Elect Mr. Daniel Piette as a new Mgmt For TNA NA Director 15 Re-elect Mr. Roger O Neil as a ShrHoldr For TNA NA Member of Nominating Committee 16 Re-elect Mr. Maury Devine as a ShrHoldr For TNA NA Member of Nominating Committee 17 Re-elect Mr. Hanne Harlem as a ShrHoldr For TNA NA Member of Nominating Committee 18 Directors' and Nominating Mgmt For TNA NA Committee Members' Fees 19 Guidelines for Directors' Fees Mgmt For TNA NA 20 Guidelines for Nominating Mgmt For TNA NA Committee Members' Fees 21 Compensation Policy Mgmt For TNA NA 22 Authority to Repurchase Shares Mgmt For TNA NA 23 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 24 Authority to Issue Shares for Option Mgmt For TNA NA Programs 25 Authority to Issue Convertible Loans Mgmt For TNA NA 26 Approve the Stock Option Plan for Mgmt For TNA NA key employees 27 Indemnification of Directors Mgmt For TNA NA Petroleum Geo Services ASA Ticker Security ID: Meeting Date Meeting Status CINS R69628114 12/13/2006 Take No Action Meeting Type Country of Trade Special Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Elect 1 person to countersign the Mgmt For TNA NA minutes 4 Amendment to Par Value; Mgmt For TNA NA Use/Transfer of Reserves 5 Approve 3:1 stock split Mgmt For TNA NA 6 Authority to Repurchase Shares Mgmt For TNA NA 7 Use/Transfer of Reserves Mgmt For TNA NA 8 Indemnification Agreement Mgmt For TNA NA 9 Grant discharge to the Board Mgmt For TNA NA Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animal Care 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For Phelps Dodge Corp. Ticker Security ID: Meeting Date Meeting Status PDPRCL CUSIP9 717265102 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Pohang Iron & Steel Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y70750115 02/23/2007 Take No Action Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For TNA NA Profits/Dividends 2 Amendments to Article 2 Mgmt For TNA NA 3 Amendments to Articles 10, 16 and Mgmt For TNA NA 17 4 Approve the supplement to existing Mgmt For TNA NA Cumulative Voting Rules 5 Elect Mr. Kwang Woo Jun as an Mgmt For TNA NA Independent Non-Executive Director 6 Elect Mr. Won Soon, Park as an Mgmt For TNA NA Independent Non-Executive Director 7 Elect Jeffrey D. Jones as Mgmt For TNA NA Independent Director 8 Elect Mr. Ku Taek, Lee as an Mgmt For TNA NA Executive Director 9 Elect Mr. Seok Man, Yoon as an Mgmt For TNA NA Executive Director 10 Elect Mr. Joon Yang, Chung as an Mgmt For TNA NA Executive Director 11 Approve the limit of total Mgmt For TNA NA remuneration for the Directors Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. NOTEBAERT 2 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. POPOFF 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. UNRUH 12 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 13 Ratification of Auditor Mgmt For For For 14 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED EQUITY INCENTIVE PLAN 15 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 17 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Compensation 18 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain NA 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. Colin Day as a Mgmt For For For Director, who retires by rotation 5 Re-elect Judith Sprieser Mgmt For For For 6 Re-elect Kenneth Hydon Mgmt For For For 7 Re-elect Peter White Mgmt For For For 8 Elect David Tyler Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Royal Bank Of Scotland Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007547838 04/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Re-elect Mr. L.K. Fish as a Director Mgmt For Against Against 5 Re-elect Sir. Fred Goodwin as a Mgmt For Against Against Director 6 Re-elect Mr. A.S. Hunter as a Mgmt For Against Against Director 7 Re-elect Mr. C.J. Koch as a Director Mgmt For Against Against 8 Re-elect Mr. J.P. MacHale as a Mgmt For Against Against Director 9 Re-elect Mr. G.F. Pell as a Director Mgmt For Against Against 10 Re-appoint Deloitte and Touche LLP Mgmt For For For as the Auditors 11 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 12 Grant authority a bonus issue Mgmt For For For 13 Approve to renew the Directors Mgmt For For For authority to allot ordinary shares 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve to allow the purchase of its Mgmt For For For own shares by the Company 16 Approve the 2007 Executive Share Mgmt For Against Against Option Plan 17 Approve the 2007 Sharesave Plan Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Electronic Communications Royal Bank Of Scotland Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G76891111 04/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Re-elect Mr. L.K. Fish as a Director Mgmt For Against Against 5 Re-elect Sir. Fred Goodwin as a Mgmt For Against Against Director 6 Re-elect Mr. A.S. Hunter as a Mgmt For Against Against Director 7 Re-elect Mr. C.J. Koch as a Director Mgmt For Against Against 8 Re-elect Mr. J.P. MacHale as a Mgmt For Against Against Director 9 Re-elect Mr. G.F. Pell as a Director Mgmt For Against Against 10 Re-appoint Deloitte and Touche LLP Mgmt For For For as the Auditors 11 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 12 Grant authority a bonus issue Mgmt For For For 13 Approve to renew the Directors Mgmt For For For authority to allot ordinary shares 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve to allow the purchase of its Mgmt For For For own shares by the Company 16 Approve the 2007 Executive Share Mgmt For Against Against Option Plan 17 Approve the 2007 Sharesave Plan Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Electronic Communications Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/23/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Board Members 8 Authority to Repurchase Shares Mgmt For For For 9 Approve "Approved Capital 2007" Mgmt For Abstain NA 10 Approve "Conditional Capital 2007" Mgmt For Abstain NA 11 Amend Article 11 Mgmt For Abstain NA Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For SK Corp. Limited Ticker Security ID: Meeting Date Meeting Status CINS Y80662102 05/29/2007 Voted Meeting Type Country of Trade Special Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve The Spin Off Mgmt For For For 3 Elect Non-External Directors Mgmt For For For 4 Elect the Directors to be Auditor s Mgmt For For For Committee Members 5 Elect the Auditors Committee Mgmt For For For Members as Directors SMC Corporation Ticker Security ID: Meeting Date Meeting Status CINS J75734103 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint Accounting Auditors Mgmt For For For 25 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors 26 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 27 Amend the Compensation to be Mgmt For For For received by Corporate Officers Societe Generale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/14/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Appoint Mr. Daniel Bouton as a Mgmt For TNA NA Director for a 4-year period 8 Appoint Mr. Anthony Wyand as a Mgmt For TNA NA Director for a 4-year period 9 Appoint Mr. Jean-Martin Folz as a Mgmt For TNA NA Director for a 4-year period 10 Approve to award total annual fees Mgmt For TNA NA of EUR 780,000.00 to the Directors 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Amendments to Articles Mgmt For TNA NA 13 Amendments to Articles Mgmt For TNA NA 14 Authority to Carry Out Formalities Mgmt For TNA NA Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH Mgmt For Against Against J. BANE 2 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT R. BENNETT 3 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 4 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK M. DRENDEL 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against D. FORSEE 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against H. HANCE, JR. 7 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 8 ELECTION OF DIRECTOR: IRVINE Mgmt For Against Against O. HOCKADAY, JR. 9 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against KOCH LORIMER 10 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM H. SWANSON 11 Ratification of Auditor Mgmt For For For 12 TO APPROVE THE 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 13 Shareholder Proposal Regarding ShrHoldr Against Against For Say-On-Pay Advisory Vote Suzuki Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J78529138 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status ISIN CA8787422044 04/25/2007 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect the Directors, as specified Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Stock Split Mgmt For For For Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status ISIN IT0000064854 04/30/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 4 Accounts and Reports Mgmt For TNA NA 5 Approve the allocation of net profit Mgmt For TNA NA for the year 6 Approve the number of the Mgmt For TNA NA Directors 7 Directors' Fees Mgmt For TNA NA 8 Election of Statutory Auditors Mgmt For TNA NA 9 Approve the remuneration due to Mgmt For TNA NA the Board of Statutory Auditors 10 Approve the Unicredit Group Long Mgmt For TNA NA Term Incentive Plan 2007 11 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 12 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights; Stock Option Plan 13 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights; Equity Grant Plan 14 Amendments to Articles Mgmt For TNA NA Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 05/10/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appointment of Auditor and Mgmt For TNA NA Auditor's Fees 4 Accounts and Reports Mgmt For TNA NA 5 Approve the allocation of net profit Mgmt For TNA NA for the year 6 Approve the number of the Mgmt For TNA NA Directors 7 Directors' Fees Mgmt For TNA NA 8 Election of Statutory Auditors Mgmt For TNA NA 9 Approve the remuneration due to Mgmt For TNA NA the Board of Statutory Auditors 10 Approve the Unicredit Group Long Mgmt For TNA NA Term Incentive Plan 2007 11 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 12 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights; Stock Option Plan 13 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights; Equity Grant Plan 14 Amendments to Articles Mgmt For TNA NA United Micro Electronics Company Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y92370108 06/11/2007 Take No Action Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 9 Accounts and Reports Mgmt For TNA NA 10 Allocation of Profits/Dividends Mgmt For TNA NA 11 Approve the capital reduction Mgmt For TNA NA 12 Amend the Company's acquisition Mgmt For TNA NA or disposal of assets procedure 13 Amend the Companys Articles of Mgmt For TNA NA Incorporation 14 Amend the Company's Directors Mgmt For TNA NA and Supervisors election procedure 15 Approve the indirect investment in Mgmt For TNA NA Mainland China US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Policy to Limit Benefits Provided Under the SERP Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting in the Election of Directors 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Supplemental Executive Retirement Plan Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS VIVENDI, PARIS Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/19/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Ratification of the Co-Option of a Mgmt For TNA NA Board Member 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Authority to Issue Shares and Mgmt For TNA NA Convertible Securities 10 Authority to Issue Shares and Mgmt For TNA NA Convertible Securities 11 Authority to Increase Capital Mgmt For TNA NA through Capitalization 12 Authority to Increase Capital for Mgmt For TNA NA Employee Benefits 13 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 14 Amendments to Articles Mgmt For TNA NA 15 Amendments to Articles Mgmt For TNA NA 16 Amendments to Articles Mgmt For TNA NA 17 Amendments to Articles Mgmt For TNA NA 18 Amend Article 17 of the Bylaws- Mgmt For TNA NA voting rights 19 Authority to Carry Out Formalities Mgmt For TNA NA Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Increase in Authorised Mgmt For For For Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,000 B Shares; Capital Reorganisation; Amend Articles of Association Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Re-elect Sir John Bond as Director Mgmt For Against Against 3 Re-elect Arun Sarin as Director Mgmt For Against Against 4 Re-elect Thomas Geitner as Mgmt For Against Against Director 5 Re-elect Michael Boskin as Director Mgmt For Against Against 6 Re-elect Lord Broers as Director Mgmt For Against Against 7 Re-elect John Buchanan as Director Mgmt For Against Against 8 Re-elect Andy Halford as Director Mgmt For Against Against 9 Re-elect Jurgen Schrempp as Mgmt For Against Against Director 10 Re-elect Luc Vandevelde as Mgmt For Against Against Director 11 Elect Philip Yea as Director Mgmt For Against Against 12 Elect Anne Lauvergeon as Director Mgmt For Against Against 13 Elect Anthony Watson as Director Mgmt For Against Against 14 Approve Final Dividend of 3.87 Mgmt For For For Pence Per Ordinary Share 15 Approve Remuneration Report Mgmt For Abstain NA 16 Reappoint Deloitte & Touche LLP as Mgmt For For For Auditors of the Company 17 Authorise the Audit Committee to Mgmt For For For Fix Remuneration of Auditors 18 Adopt New Articles of Association Mgmt For For For 19 Authorise the Company and Any Mgmt For For For Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 20 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 21 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of USD 22 Authorise 5,200,000,000 Ordinary Mgmt For For For Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Washington Mutual Inc Ticker Security ID: Meeting Date Meeting Status WAMUO CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Farrell Mgmt For For For Elect Stephen Frank Mgmt For For For Elect Kerry Killinger Mgmt For For For Elect Thomas Leppert Mgmt For For For Elect Charles Lillis Mgmt For For For Elect Phillip Matthews Mgmt For For For Elect Regina Montoya Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Margaret Osmer McQuade Mgmt For For For Elect Mary Pugh Mgmt For For For Elect William Reed, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For Elect James Stever Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS 5 Shareholder Proposal Regarding ShrHoldr Against Against For Director Nominee Qualifications Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allen Chao Mgmt For For For Elect Michel Feldman Mgmt For For For Elect Fred Weiss Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheila Burke Mgmt For For For Elect Victor Liss Mgmt For For For Elect Jane Pisano Mgmt For For For Elect George Schaefer, Jr. Mgmt For For For Elect Jackie Ward Mgmt For Withhold Against Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Zinifex Limited Ticker Security ID: Meeting Date Meeting Status ISIN AU000000ZFX1 11/27/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Re-elect Richard Knight Mgmt For For For 3 Re-elect Anthony Larkin Mgmt For For For 4 Adopt the remuneration report for Mgmt For For For the YE 30 JUN 2006 5 Renewal of Partial Takeover Mgmt For For For Provisions Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Authority to Increase Conditional Mgmt For TNA NA Capital 7 Re-elect Mr. Armin Meyer to the Mgmt For TNA NA Board of Directors 8 Re-elect Mr. Rolf Watter to the Mgmt For TNA NA Board of Directors 9 Re-elect the Statutory Auditors and Mgmt For TNA NA the Group Auditors Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Authority to Increase Conditional Mgmt For TNA NA Capital 7 Re-elect Mr. Armin Meyer to the Mgmt For TNA NA Board of Directors 8 Re-elect Mr. Rolf Watter to the Mgmt For TNA NA Board of Directors 9 Re-elect the Statutory Auditors and Mgmt For TNA NA the Group Auditors Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
